Citation Nr: 1522939	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-06 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to restoration of a 40 percent rating for chronic lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A comparison of the evidence upon which a 40 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 20 percent does not reflect any significant improvement in the Veteran's service-connected chronic lumbosacral strain.


CONCLUSION OF LAW

The 40 percent disability rating for chronic lumbosacral strain was not properly reduced to 20 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2014). 

Additionally, pursuant to 38 C.F.R. § 3.105(i), if a timely predetermination request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i) (2014).

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2014).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

Finally, the Board notes a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a) (2014).  

Factual Background and Analysis

Initially, the Board observes that a 40 percent rating was initially assigned in a February 2004 rating decision.  At that time, the RO indicated a 40 percent evaluation was warranted "based on loss of lateral motion and increased osteoarthritic changes with increased severe pain on motion and restless legs."  In its February 2004 decision, RO notified the Veteran that a "new rating criteria" had been implemented during the pendency of his claim; however, the Board observes that a 40 percent evaluation was assigned based on the criteria in effect prior to the September 23, 2003, rating criteria revision.  

A copy of a rating decision proposing to reduce the Veteran's chronic lumbar strain from 40 percent disabling to 20 percent disabling was sent to the Veteran in August 2011.  A review of the August 2011 rating decision reveals the RO wholly failed to consider whether the Veteran's lumbar spine disability continued to warrant a 40 percent evaluation under the criteria utilized to assign that evaluation.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 40 percent level and that he could request a predetermination hearing.  That same month, the Veteran requested a hearing in order to, "provide further evidence that a reduction would be in error."  The RO did not provide the Veteran's requested hearing prior to issuing the October 2011 rating decision that effectuated the reduction at issue.  Accordingly, the Board finds that the RO failed to comply with the procedural requirements of 38 C.F.R. § 3.105.  

To further expound on this comedy of errors, the Veteran underwent VA examinations in July 2010 and January 2013, both of which are woefully deficient of necessary facts.  During the Veteran's July 2010 examination, which appears to have been performed by a registered nurse, the examiner indicated the Veteran experienced flare-ups of increased pain and stiffness several times a week.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Although the VA examiner indicated the Veteran experiences flare-ups, she did not state whether the flare-ups result in additional functional loss.  On the basis of this single deficient examination, the RO proposed a reduction of the Veteran's lumbar spine disability in an August 2011 rating decision, even though this disability had been continuously rated as 40 percent disabling for over eight years at that time.  The RO offered no fact-finding whatsoever that this single examination, which as the Board has explained was lacking in critical criteria, was sufficient to establish that the improvements alleged to have been shown would be maintained under the ordinary conditions of life to a reasonable certainty.  This clearly violated the directives of 38 C.F.R. § 3.344 as noted above.  

In the course of the Veteran's January 2013 VA examination, this time performed by a Physician's Assistant that specializes in oncology and hematology, the Veteran was initially diagnosed with a lumbar strain with bilateral radiculopathy.  The examiner also noted the Veteran underwent a magnetic resonance imaging (MRI) scan that revealed a disc bulge at the L4-5 spinal segment level.  Curiously, however, the examiner then found the Veteran did not have intervertebral disc syndrome (IVDS).  The Board notes that Training Letter 02-04 was issued  in October 2002 regarding the adjudication of claims for IVDS. See Veterans Benefits Administration Training Letter 02-04 (Oct. 24, 2002).  In this letter, the Director of Compensation and Pension Service indicates IVDS is defined as:

"a group of signs and symptoms resulting from displacement of an intervertebral disc or disc fragments at any level of the spine.  There are usually pain and other signs and symptoms at or near the site of the disc, and there may be pain referred to more remote areas, plus neurologic abnormalities due to irritation or pressure on adjacent nerves or nerve roots."

This letter goes on to state IVDS is often referred to as a bulging disc, with nerve involvement productive of sciatica/radiculopathy.  The Board observes the January 2013 VA examiner provided no explanation why the Veteran's constellation of lumbar spine manifestations did not warrant a diagnosis of IVDS.  Additionally, although the examiner initially diagnosed the Veteran with bilateral lower extremity radiculopathy, she later stated he does not have radicular pain or other signs and symptoms due to radiculopathy.  Apparently unvexed by these inconsistencies, the RO relied upon this examination to continue the reduction of the Veteran's disability rating in a January 2013 statement of the case.  

In sum, the Board finds the Veteran's lumbar spine rating was established under historic rating criteria; however, the RO reduced this evaluation under current criteria, without consideration of whether his disability also warranted a reduction under the criteria in existence at the time his rating was established.  In addition, the RO reduced the Veteran's disability evaluation without affording him the pre-determination hearing he had requested in violation of his due process procedural rights afforded under 38 C.F.R. § 3.105.  Further, the RO also failed to consider and properly apply 38 C.F.R. § 3.344 when it reduced the Veteran's evaluation, which had been in effect for over 5 years, on the basis of a single examination without taking into consideration the pre-reduction provisions of that regulation.  Finally, the RO also failed to ensure the Veteran was afforded an adequate examination.  Based on the foregoing numerous defects, the Board finds that the criteria for reducing the rating were not met, and restoration of the 40 percent rating from the effective date of the reduction is in order.



ORDER

Restoration of a rating of 40 percent for chronic lumbosacral strain from the effective date of the reduction is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


